Title: From Alexander Hamilton to Samuel Osborne, 7 March 1799
From: Hamilton, Alexander
To: Osborne, Samuel


          
            Sir,
            New York March 7 1799
          
          A full and very respectable Court Martial of which Col Moore is appointed President will convene at Philadelphia the 14 instant. Circumstances not permitting the assembling of a Court — equally eligible for your trial at this place it is in my opinion adviseable that you should repair to Philadelphia for trial by that Court. If any objections to this measure occur to you, they you will forthwith communicate them & they will be duly considered.
          But to render the plan practicable it is necessary that the witnesses should be examined here & their dispositions transmitted to be preferred to the Court. To this, your sanction consent and that of the Judge Advocate is necessary requisite. I have written to him for his, sanction and it remains for you, to say whether you will or not give yours—It is proposed that Major Wilcocks shall superintend the taking of the Depositions.
          With consideration I am Sir Your Obed Ser
          Doctor Samuel Osborne
        